TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00282-CR



                                 Tacho Carlos Tobar, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 74912, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Tacho Carlos Tobar seeks to appeal from a judgment of conviction for the

offense of evading arrest or detention with a vehicle. See Tex. Penal Code § 38.04(b)(2)(A). The

trial court has certified that this is a plea-bargain case and appellant has no right of appeal.

Accordingly, the appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d) (“The appeal must be

dismissed” if trial court does not certify defendant’s right of appeal.).



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Jurisdiction

Filed: May 26, 2016

Do Not Publish